Citation Nr: 1423549	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-00 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for coronary artery disease, claimed as plaques in the arteries.

3.  Entitlement to service connection for nodes on the thyroid.

4.  Entitlement to service connection for nodes on the lungs.

5.  Entitlement to service connection for a fatty cyst behind the heart.

6.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.

7.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.


8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In July 2010, the Veteran testified at a hearing before RO personnel at the Los Angeles RO.  A transcript of that proceeding is of record.

In September 2011, the Veteran testified at a Travel Board hearing.  A transcript of that proceeding is of record.

Service connection for hearing loss was denied in a June 1997 rating decision which was not timely appealed.  Thereafter, relevant service department records, personnel records indicating additional information concerning the conditions of the Veteran's service, were located and associated with the claims file.  Thus, the claims will be considered on the merits in accordance with 38 C.F.R. § 3.156(c) (2013).

The Board notes that the Veteran withdrew his claim for an increased rating for erectile dysfunction during his September 2011 hearing.  A Statement of the Case (SOC) has not been issued on this issue with respect to the May 2011 timely notice of disagreement; however, because the Veteran has withdrawn his claim, no SOC is necessary.

The issue of entitlement to service connection for urinary incontinence on a secondary basis has been raised by the record during the Veteran's Board testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for hearing loss, coronary artery disease; increased initial ratings for bilateral peripheral neuropathy; and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In September 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeals of entitlement to service connection for nodes on the lungs and thyroid as well as a fatty cyst behind the heart was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal of entitlement to service connection for nodes on the lungs and thyroid as well as a fatty cyst behind the heart by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time or during the course of hearing on the record before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013). Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).  During his Board hearing, the Veteran withdrew his appeals concerning entitlement to service connection for nodes on the lungs and thyroid as well as a fatty cyst behind the heart and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal of entitlement to service connection for nodes on the lungs is dismissed.

The appeal of entitlement to service connection for nodes on the thyroid is dismissed.

The appeal of entitlement to service connection for a fatty cyst behind the heart is dismissed.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Concerning the Veteran's claim for increased initial ratings for peripheral neuropathy of the lower extremities, the Board notes that the last medical evidence of record is from August 2010.  Unfortunately, any decision that the Board makes at this juncture would be made without evidence concerning the Veteran's disability for almost four years of the relevant period.  Thus, the Veteran should be afforded an additional examination to determine the level of current disability.

Regarding the Veteran's claim for service connection for coronary artery disease, the Board initially acknowledges that on October 13, 2009, in accordance with authority provided in 38 U.S.C.A. § 1116, the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era, for three new conditions: ischemic heart disease, Parkinson's disease, and B cell leukemias.  On March 25, 2010, the Secretary published in the Federal Register a proposed rule that would amend 38 C.F.R. § 3.309(e) to establish a presumption of service connection for ischemic heart disease, Parkinson's disease, and B cell leukemias based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era. 75 Fed. Reg. 14,391.  On August 31, 2010, the Secretary published in the Federal Register a final rule amending 38 C.F.R. § 3.309(e)  to establish such presumptions. 75 Fed. Reg. 53,202. The final rule was effective August 31, 2010.

The RO promulgated a Supplemental Statement of the Case (SSOC) concerning this issue in October 2010.  This SSOC did not consider the Veteran's case in light of coronary artery disease being a presumptive condition.  The record establishes that the Veteran was stationed in Vietnam during active duty and herbicide exposure is thus conceded.  The Board additionally notes that the October 2010 SSOC indicates that the Veteran has not been diagnosed with coronary artery disease; however, the August 2010 QTC examination states the Veteran had a self-report of diagnosis since 2009.  The diagnosis was indicated as pending echocardiogram results.  The test results indicate that the Veteran had a normal echo and normal ejection fraction; however, the stress test was stopped due to fatigue.  Additionally, a VA treatment note dated December 2009 indicates that the Duke Treadmill Score was not applicable as the Veteran was known to have pre-existent coronary heart disease.  Thus, the Board finds that remand is required to determine if the Veteran has coronary artery disease.  

The Veteran additionally requires a VA audiological examination to determine his claim for entitlement to service connection for hearing loss.  The Board notes that in February 2010, a medical opinion was associated with the claims file indicating that the Veteran's hearing loss was not secondary to his service-connected otitis externa.  The examiner, however, did not comment concerning aggravation and there was no indication as to whether the Veteran's current hearing loss is secondary to noise exposure during service, as alleged by the Veteran.  Thus, the Board must remand for an additional audiological examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

As the Veteran's claim for a TDIU is "inextricably intertwined" with the service-connection and increased rating claims, it must also be remanded.  In other words, a decision on this derivative TDIU claim must be temporarily deferred pending completion of the additional development of other claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the Los Angeles VAMC.

2.  Afford the Veteran a VA examination for evaluation of the service-connected peripheral neuropathy of each lower extremity.  The entire claims file must be made available to the examiner. 

The examiner should identify all current neurological symptoms associated with the Veteran's peripheral neuropathy of each extremity.  For each extremity, the examiner should specify the nerves involved; note whether there is associated atrophy or weakness; and express an opinion as to the severity of the disability (mild, moderate, moderately severe, or severe) for each nerve involved. 

The examiner should render specific findings as to the impact of the service-connected peripheral neuropathy of each lower extremity on the Veteran's ability to work.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any hearing loss.  The claims folders must be made available to the examiner. 

Based upon the examination results and the review of the claims folders, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran has hearing loss which is due to noise exposure during active service or is otherwise related to service.  If not, is it at least as likely as not proximately caused or aggravated by his service-connected otitis externa?  If aggravated, what is the baseline level of the disability prior to aggravation and what is the permanent, measurable increase in severity of the disability that is due to the service-connected otitis externa?  The entire claims file must be reviewed and the rationale for all opinions expressed must also be provided.

4.  If evidence of the Veteran having coronary artery disease is not located in the newly associated VA treatment records, schedule the Veteran for an examination to determine if he has a current ischemic heart disability to include any objective testing necessary.    

5.  Thereafter, the claims should be readjudicated.  Only after the other claims have been decided, should a determination regarding the TDIU issue be undertaken.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


